



Exhibit 10.1


THIRD AMENDMENT
THIS THIRD AMENDMENT (this “Amendment”) dated as of March 30, 2018 to the Credit
Agreement referenced below is by and among MIMEDX GROUP, INC., a Florida
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of October 12, 2015
among the Borrower, the Guarantors identified therein, the Lenders identified
therein and the Administrative Agent;
WHEREAS, the Loan Parties and the Required Lenders have agreed to certain
modifications to the Credit Agreement on the terms and conditions set forth
herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
2.    Amendments. The Credit Agreement is amended as follows:
(a)    The following new definitions are added to Section 1.01 in the proper
alphabetical order to read as follows:
“Filing Compliance Date” means the first date on which the Borrower has filed
with the SEC all of the following: (a) its annual audited financial statements
for the fiscal year ending December 31, 2017 and (b) the quarterly financial
statements for any fiscal quarter (other than the fourth fiscal quarter of any
fiscal year) ending after the effective date of the Third Amendment to this
Agreement and prior to the date that is fifty days prior to the Filing
Compliance Date.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).


(b)    A new Section 3.08 is added to the end of Article III to read as follows:
3.08    Successor LIBOR.





--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(c)    In Section 4.02 a new clause (d) is added to the end of such section to
read as follows:
(d)    For any Credit Extension, the Filing Compliance Date shall have occurred.
(d)    Section 6.01(a) is amended by amending the following parenthetical in its
entirety to read as follows: “(or (i) if earlier, 15 days after the date
required to be filed with the SEC (after giving effect to any extension
permitted by the SEC), and (ii) with respect to Borrower’s annual audited
financial statements for the fiscal year ending December 31, 2017, on the Filing
Compliance Date)”.





--------------------------------------------------------------------------------





(e)    Section 6.01(b) is amended by amending the following parenthetical in its
entirety to read as follows: “(or, if earlier, commencing after the Filing
Compliance Date, 5 days after the date required to be filed with the SEC (after
giving effect to any extension permitted by the SEC))”.
(f)    Section 6.02(a) is amended to add the following phrase immediately after
the phrase “Sections 6.01(a) and 6.01(b)” to read as follows:
(and on the Filing Compliance Date with respect to any financial statements
delivered on such date)
(g)    A new Section 6.16 is added to the end of Article VI to read as follows:
6.16    Filing Compliance Date. Cause the Filing Compliance Date to occur on or
prior to August 28, 2018.
(h)    The last paragraph of Section 11.01 is amended by (i) adding “(x)” after
“Notwithstanding any provisions herein to the contrary” and (ii) adding the
following to the end of such paragraph: “and (y) the Administrative Agent and
the Borrower may make amendments contemplated by Section 3.08”.
3.    Conditions Precedent. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:
(a)    Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment, properly executed by the Loan Parties, the Required Lenders
and the Administrative Agent.
(b)    Fees and Expenses. Receipt by the Administrative Agent of all reasonable
and documented fees and expenses of the Administrative Agent (including the
reasonable and documented fees and expenses of counsel to the Administrative
Agent).
4.    Release. In consideration of the Lenders’ willingness to enter into this
Amendment, each of the Loan Parties hereby releases and forever discharges the
Administrative Agent, each Lender and each of their respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever arising out of or in relation to the Loans or
the Credit Agreement prior to the date hereof, including, without limitation,
all claims, demands, and causes of action for contribution and indemnity,
whether arising at law or in equity, whether known or unknown, whether liability
be direct or indirect, liquidated or unliquidated, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which each of the Loan Parties may have or claim to have against any of the
Lender Group.
5.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.
6.    Reaffirmation of Representations and Warranties; No Default. Each Loan
Party represents and warrants to the Administrative Agent and each Lender that
after giving effect to this Amendment (a) the representations and warranties of
each Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Credit Agreement or any other Loan Document, are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and (b) no Default exists.
7.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this





--------------------------------------------------------------------------------





Amendment and all documents executed in connection herewith do not operate to
reduce or discharge such Loan Party’s obligations under the Loan Documents.
8.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.
9.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.
10.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.
11.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.
[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.


BORROWER:            MIMEDX GROUP, INC.,
a Florida corporation




By: __________________________________                    
Name:
Title:


GUARANTORS:        MIMEDX, INC.,
a Florida corporation




By: __________________________________
Name:
Title:




MIMEDX PROCESSING SERVICES, LLC,
a Florida limited liability company




By: __________________________________
Name:
Title:




MIMEDX TISSUE SERVICES, LLC,
a Georgia limited liability company




By: __________________________________
Name:
Title:






[SIGNATURE PAGES CONTINUE]







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A., as Administrative Agent




By: __________________________________
Name:
Title:


LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender




By: __________________________________
Name:
Title:


SUNTRUST BANK, as a Lender




By: __________________________________
Name:
Title:




SILICON VALLEY BANK, as a Lender




By: __________________________________
Name:
Title:







